Exhibit 10.2
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
dated as of
December 9, 2010
by and between
CONEXANT SYSTEMS, INC.,
a Delaware corporation
(“Seller”)
and
UPTOWN NEWPORT LP,
a Delaware limited partnership
(“Buyer”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page 1.   Agreement to Purchase/Sell     1   2.  
Purchase Price; Independent Consideration; Downpayment     2   3.  
Contingencies     3  
 
  (a)   Buyer Contingencies     3  
 
  (b)   Seller Contingencies     4   4.   Escrow     5  
 
  (a)   Escrow Holder     5  
 
  (b)   Opening and Close of Escrow     5  
 
  (c)   Escrow Instructions     5  
 
  (d)   Seller Deposits into Escrow     5  
 
  (e)   Buyer Deposits into Escrow     6  
 
  (f)   Delivery of Leases to Buyer Outside of Escrow     7  
 
  (g)   Authorization to Close Escrow     7  
 
  (h)   Interpleader     8  
 
  (i)   U.S. Treasury Regulations     8  
 
  (j)   Exchange Cooperation     8   5.   Closing Costs     9   6.   Prorations
and Adjustments     9   7.   Possession; Jazz Lease     12  
 
  (a)   Possession     12  
 
  (b)   Deed     12  
 
  (c)   Jazz Lease     12   8.   Representations, Warranties and Covenants of
Buyer     13   9.   Representations, Warranties and Covenants of Seller     16  
10   Seller’s Right to Studies     18   11.   Destruction of the Improvements  
  19   12.   Loss by Condemnation     19   13.   Default of Buyer     19   14.  
Broker’s Commission     20   15.   Seller Covenants     21   16.   Notices    
22  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page 17.   Lease of Space Within Half Dome
Building     24   18.   El Capitan Auditorium     27   19.   Electrical
Pass-Throughs     27   20.   Miscellaneous Provisions     29  
 
  (a)   Incorporation of Prior Agreements     29  
 
  (b)   Buyer’s Right to Assign     29  
 
  (c)   Attorneys’ Fees     29  
 
  (d)   Time is of the Essence     29  
 
  (e)   Successors and Assigns     29  
 
  (f)   California Law; Choice of Forum     30  
 
  (g)   Counterparts     30  
 
  (h)   Interpretation     30  
 
  (i)   Construction     30  
 
  (j)   No Recordation     30  
 
  (k)   Business Days     30  
 
  (l)   Calculation of Days     30  
 
  (m)   Due Execution     30  
 
  (n)   Condition Precedent to Filing of Specific Performance Action Against
Seller     31  
 
  (o)   Joint and Several Obligations     31   EXHIBIT A   LEGAL DESCRIPTION    
    EXHIBIT B   TENANT LEASES         EXHIBIT C   [INTENTIONALLY DELETED]      
  EXHIBIT D   [INTENTIONALLY DELETED]         EXHIBIT E   FORM OF GRANT DEED    
    EXHIBIT F   FORM OF NON-FOREIGN AFFIDAVIT         EXHIBIT G   FORM OF NOTICE
TO TENANTS         EXHIBIT H-1   LOCATION OF HALF DOME PREMISES         EXHIBIT
H-2   FORM OF DATA CENTER LEASE         EXHIBIT H-3   FORM OF FLEX SPACE LEASE  
      EXHIBIT I   FORM OF BILL OF SALE         EXHIBIT J   FORM OF ASSIGNMENT OF
LEASES         EXHIBIT K   FORM OF GENERAL ASSIGNMENT         EXHIBIT L   FORM
OF ENVIRONMENTAL MANAGEMENT AGREEMENT        

-ii-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
     THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(“Agreement”) is dated as of December 9, 2010, by and between CONEXANT SYSTEMS,
INC., a Delaware corporation (“Seller”), and UPTOWN NEWPORT LP, a Delaware
limited partnership (“Buyer”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in that certain Exclusivity
Agreement dated as of April 12, 2010, by and between Seller and SHOPOFF
ADVISORS, L.P., a Delaware limited partnership (“Shopoff’), as reinstated and
amended pursuant to that certain Reinstatement and Amendment to Exclusivity
Agreement dated July 9, 2010 and as further modified by (i) that certain
Amendment No. 1 to Reinstatement and Amendment to Exclusivity Agreement dated
July 30, 2010, (ii) that certain Amendment No. 2 to Exclusivity Agreement dated
October 25, 2010, (iii) that certain Amendment No. 3 to Exclusivity Agreement
dated November 19, 2010, (iv) that certain Amendment No. 4 to Exclusivity
Agreement dated November 24, 2010, and (v) that certain Amendment No. 5 to
Exclusivity Agreement dated December 8, 2010 (collectively, the “Exclusivity
Agreement”). Buyer is the successor in interest to Shopoff under the Exclusivity
Agreement.
1. Agreement to Purchase/Sell.
     Seller hereby agrees to sell, convey and assign to Buyer, and Buyer agrees
to buy and accept from Seller, under the terms and conditions and for the
purchase price hereinafter set forth, that certain real property located in the
City of Newport Beach (the “City”), County of Orange (the “County”), State of
California, and more particularly described in Exhibit A attached hereto (the
“Land”) together with any and all rights, privileges and easements appurtenant
thereto owned by Seller including the following (hereinafter collectively
referred to as the “Property”):
     (a) Seller’s fee interest in the Land and all of the improvements (the
“Improvements”) located thereon. The Improvements consist of a manufacturing
building consisting of approximately 311,452 square feet and an administrative
office building consisting of approximately 126,675 square feet, and related
on-site improvements.
     (b) Seller’s entire interest as landlord under certain leases and license
agreements (collectively, the “Leases”), together with all security and other
deposits made thereunder (collectively, the “Security Deposits”), which Leases
exist and are in effect with respect to the Improvements or other portions of
the Property. The Leases are identified in Exhibit B attached hereto and
incorporated herein by this reference (the “Rent Schedule”).
     (c) Seller’s right, title and interest in and to any and all tangible
personal property owned by Seller and located on, at or exclusively used in
connection with the Land and Improvements, including, without limitation, any
and all equipment, furniture, carpeting, draperies and curtains, tools and
supplies but excluding (x) the personal property listed in Schedule 1(c)
attached hereto, and (y) the “Remediation Systems,” as such term is defined in
the Environmental Management Agreement (collectively, the “Excluded Property”),
together with

1



--------------------------------------------------------------------------------



 



any replacements thereof or additions thereto made by Seller following Opening
of Escrow (the property described in this subparagraph (c), other than the
Excluded Property, is hereinafter referred to collectively as the “Personal
Property”).
     (d) Seller’s right, title and interest in and to any intangible property
exclusively used in connection with the Land and Improvements, including,
without limitation, (i) all construction, engineering, consulting, architectural
and other similar drawings, plans, analyses and specifications relating to the
Land (subject to the rights of third parties in and to such work product),
(ii) all existing certificates of occupancy, guaranties and warranties (express
or implied), entitlements, permits, licenses, water rights and development
rights, and (iii) any applications for entitlements, permits, licenses and the
like made by or on behalf of Seller with respect to the Land and Improvements
and any fees paid in connection therewith (the property described in this
subparagraph (d) of Section 1 being herein referred to collectively as the
“Intangibles”).
2. Purchase Price; Independent Consideration; Downpayment.
     (a) The purchase price to be paid by Buyer at the Close of Escrow (as
defined in Section 4) for the Property (the “Purchase Price”) is $23,500,000 and
shall be paid in the following increments at the following times:
     (i) Buyer shall deposit into Escrow (as defined in Section 4) immediately
available funds equal to that portion of the Deposit not already released to
Seller pursuant to the Exclusivity Agreement within one (1) business day
following the date Buyer receives a counterpart original of this Agreement duly
executed by Seller following Buyer’s election to purchase the Property pursuant
to Section 2 of the Exclusivity Agreement. For the avoidance of doubt, (A)
$400,000 of the Deposit has already been released to Seller pursuant to the
Exclusivity Agreement, leaving the remaining $1,600,000 of the Deposit to be
deposited by Buyer pursuant to this Section 2(a)(i), and (B) this Agreement
shall not be deemed effective (notwithstanding its execution by both Parties)
unless Escrow Holder receives the sum of $1,600,000 from Buyer in immediately
available funds within one (1) business day following the date Buyer receives a
counterpart original of this Agreement duly executed by Seller. The full
$2,000,000 released to Seller pursuant to the Exclusivity Agreement and/or
deposited in Escrow pursuant to the foregoing, together with any interest
accrued on the $1,600,000 deposited by Buyer with Escrow Holder, shall
collectively be referred to herein as the “Downpayment.”
     (ii) At least one business day prior to the Close of Escrow, Buyer shall
deposit into Escrow the Purchase Price (less the Downpayment and less the PLL
Policy Premium Credit and the Brooktree Capital Contribution Credit, each as
defined below) in immediately available funds as well as all sums necessary to
pay Buyer’s costs, expenses and prorations in connection with this transaction
(collectively, the “Balance of the Purchase Price”).
     (b) In exchange for Seller’s agreement to enter into this Agreement, Buyer
agrees that One Hundred and 00/100 Dollars ($100.00) from the Downpayment
constitutes independent

2



--------------------------------------------------------------------------------



 



consideration for the execution of this Agreement (“Independent Consideration”)
and shall not be refundable to Buyer (even in the event of a default by Seller).
     (c) The Deposit shall be placed in an account by Escrow Holder at a
financial institution whose deposits are federally insured upon terms and at an
interest rate acceptable to Buyer; provided, however, any such account shall
place no restrictions on the ability to withdraw the Deposit and all accrued
interest on demand. All interest which accrues on the Deposit shall be
considered a part of the Downpayment. The entire Downpayment shall become
non-refundable to Buyer when made (except if either (i) Seller fails to close
Escrow in breach of this Agreement or (ii) there occurs a failure of a condition
precedent for Buyer’s benefit set forth in Section 3 below other than the
condition set forth in Section 3(a)(iv)). Except as otherwise expressly provided
herein, the Downpayment shall be applied as follows: (i) in the event that Close
of Escrow occurs, the entire amount of the Downpayment shall be credited against
the Purchase Price concurrently with the Close of Escrow; (ii) in the event this
Agreement is properly terminated by Buyer pursuant to Section 3 below (other
than a termination due to the failure of the condition set forth in
Section 3(a)(iv)) or by Seller pursuant to Section 17 below, the Downpayment
minus the Independent Consideration and minus Buyer’s share of Escrow
cancellation charges as provided in Section 5(e) below shall be refunded to
Buyer; or (iii) in the event of a termination of this Agreement by Seller due to
a default by Buyer with respect to Buyer’s obligations under this Agreement or
due to a failure of the condition set forth in Section 3 (b)(iii) below, the
Downpayment shall be non-refundable to Buyer and shall constitute the liquidated
damages of Seller pursuant to Section 13 below.
3. Contingencies.
     (a) Buyer Contingencies. Buyer acknowledges that Buyer has had the
opportunity to approved and has approved all aspects of the Property and its
suitability for Buyer’s intended use, including without limitation the physical
and environmental condition of the Property, the status of title to the
Property, the Property Documents, the studies and reports obtained by Buyer
during Exclusivity Period, the current and projected net operating income of the
Property, applicable government land use entitlements, availability of utility
or other services to the Property, and any other matter which Buyer deemed
necessary or appropriate. Accordingly, Buyer’s obligation to purchase the
Property is conditioned only on satisfaction of contingencies set forth below in
this Section 3(a) (collectively the “Buyer Contingencies”). Buyer may waive any
of the Buyer Contingencies by the delivery of written notice thereof to Seller
and Escrow Holder. The failure of the Escrow to close by reason of a failure of
one or more Buyer Contingences shall not constitute a default by Seller under
this Agreement.
     (i) Seller’s Obligations. As of the Close of Escrow, Seller shall have
(i) made all of the deliveries required to be made by Seller pursuant to
Section 4(d) below, and (ii) complied with its obligations under Section 15
below (excluding Seller’s obligations under Section 15(a), compliance with which
shall not be a condition to Close of Escrow).
     (ii) Title Policy. Title Company shall be irrevocably committed to issuing
in favor of Buyer as of the Close of Escrow an ALTA Owner’s Standard Coverage
Policy of Title Insurance (Form 10-17-92)(the “Title Policy”) with liability in
the amount of the

3



--------------------------------------------------------------------------------



 



Purchase Price, dated the date of the Close of Escrow, issued by the Title
Company, insuring that Buyer is vested with fee simple title in the Land and any
easements appurtenant thereto as shown on the Commitment, subject only to the
Permitted Exceptions and containing such endorsements as Buyer and the Title
Company may agree; provided, however, Buyer may arrange that in lieu of the
Title Policy, the Title Company shall issue an ALTA Owner’s Extended Coverage
Policy of Title Insurance (the “ALTA Policy”) with such liability and coverage.
If, after Opening of Escrow and prior to Close of Escrow, Title Company
discloses to Buyer a new exception, or materially amends any exception
previously approved by Buyer during the Exclusivity Period, or materially amends
the terms under which the Title Company is willing to issue its policy of title
insurance, then Buyer shall have five business days from its receipt of such
disclosure (together with legible copies of all documents mentioned in such
disclosure) to disapprove the same by written notice to Seller and Escrow
Holder; Buyer’s failure to so notify Seller shall be deemed to mean that such
disclosures are acceptable to Buyer and shall constitute additional Permitted
Exceptions. Any such disapproved disclosures shall be treated as Disapproved
Title Matters and the procedures therefor set forth in the Exclusivity Agreement
shall be implemented. Seller shall cause to be released from title at or prior
to the Close of Escrow all mortgages, deeds of trust, mechanics liens and
judgment liens then encumbering the Property, as well as any delinquent real
property taxes and assessments.
     (iii) Accuracy of Seller’s Representations and Warranties. Seller’s
representations and warranties set forth in Section 9 shall be true and correct
in all material respects at the Close of Escrow.
     (iv) Pollution Liability Policy. Carrier shall be irrevocably committed to
issuing to Buyer and Seller at the Close of Escrow, upon payment of the
applicable premium, the Pollution Liability Policy in the form set forth in
Section 2 of that certain Amendment No. 1 to Reinstatement and Amendment to
Exclusivity Agreement dated July 30, 2010, by and between Buyer and Seller.
     (b) Seller Contingencies. Seller’s obligation to consummate the transaction
contemplated by this Agreement is subject to the satisfaction of the following
conditions for Seller’s benefit:
     (i) Buyer’s Obligations. Buyer shall have timely performed all of the
obligations required by the terms of this Agreement to be performed by Buyer.
     (ii) Accuracy of Buyer’s Representations and Warranties. Buyer’s
representations and warranties set forth in Section 8 shall be true and correct
in all material respects at the Close of Escrow.
     (iii) Pollution Liability Policy. Carrier shall be irrevocably committed to
issuing to Buyer and Seller at the Close of Escrow, upon payment of the
applicable premium, the Pollution Liability Policy in the form set forth in
Section 2 of that certain Amendment No. 1 to Reinstatement and Amendment to
Exclusivity Agreement dated July 30, 2010, by and between Buyer and Seller.

4



--------------------------------------------------------------------------------



 



4. Escrow.
     (a) Escrow Holder. Escrow No. 436671 for the purchase and sale of the
Property (the “Escrow”) has been established at First American Title Insurance
Company, 5 First American Way, Santa Ana, California 92701, Attention: Patty
Beverly (the “Escrow Holder”).
     (b) Opening and Close of Escrow. The Escrow shall be deemed open (the
“Opening of Escrow”) upon the date Escrow Holder receives a counterpart original
of this Agreement duly executed and initialed by both parties as indicated in
the Escrow Holder acknowledgement set forth below. Escrow shall close on or
before December 22, 2010 (the “Close of Escrow”). Escrow shall be deemed to have
closed at the time the Grant Deed is filed for record in the Official Records of
the County.
     (c) Escrow Instructions. This Agreement and any standard escrow
instructions of Escrow Holder as executed by Buyer and Seller shall constitute
the escrow instructions of Buyer and Seller to the Escrow Holder. To the extent
of any inconsistency between the provisions contained herein and the provisions
contained in such standard escrow instructions, the provisions contained herein
shall prevail.
     (d) Seller Deposits into Escrow. Seller shall deliver or cause to be
delivered to Escrow Holder in a timely manner to permit the closing of the
transaction contemplated hereby by the Close of Escrow, the following:
     (i) A duly executed and acknowledged Grant Deed in the form attached hereto
as Exhibit E (the “Grant Deed”);
     (ii) A Bill of Sale (“Bill of Sale”), duly executed by Seller in the form
attached hereto as Exhibit “I”, conveying all of Seller’s right, title and
interest in and to the Personal Property;
     (iii) Two (2) counterpart original assignments and assumption of leases
(each an “Assignment of Leases”), duly executed by Seller in the form attached
hereto as Exhibit “J”, pursuant to which Seller shall assign to Buyer all of
Seller’s right, title and interest in and to the Leases and Security Deposits
for the Property;
     (iv) Two (2) counterpart original general assignments (each a “General
Assignment”), duly executed by Seller in the form attached hereto as Exhibit
“K”, pursuant to which Seller shall assign to Buyer all of Seller’s right, title
and interest in, under and to the Intangibles;
     (v) A duly executed Non-Foreign Affidavit in the form of Exhibit “F”
attached hereto (the “Non-Foreign Affidavit”), and a California 593-C completed
to indicate that no withholding is required;
     (vi) A duly executed notice to each tenant or licensee under the Leases in
the form of Exhibit G attached hereto (the “Tenant Notices”);

5



--------------------------------------------------------------------------------



 



     (vii) Two (2) counterpart originals of the Data Center Lease (as defined in
Section 17 below) in the form of Exhibit “H-2” attached hereto, each duly
executed by Seller;
     (viii) Two (2) counterpart originals of the Flex Space Lease (as defined in
Section 17 below) in the form of Exhibit “H-3” attached hereto, each duly
executed by Seller;
     (ix) Two (2) counterpart originals of the Environmental Management
Agreement in the form of Exhibit “L” attached hereto (“Environmental Management
Agreement”), each duly executed by Seller;
     (x) A counterpart original Memorandum of Environmental Management Agreement
in the form attached to the Environmental Management Agreement as Exhibit B
(“Memorandum”), duly executed and acknowledged by Seller;
     (xi) Any other executed or other documents reasonably required by the Title
Company to consummate this transaction, including without limitation a
commercially reasonable owner’s affidavit with respect to the existence or
absence of potential mechanics liens arising from construction at the Property
occurring prior to Close of Escrow.
     (e) Buyer Deposits into Escrow. Buyer shall deliver or cause to be
delivered to Escrow Holder in a timely manner to permit the closing of the
transaction contemplated hereby by the Close of Escrow, the following:
     (i) The Balance of the Purchase Price;
     (ii) Two (2) counterpart original Assignments of Leases, duly executed by
Buyer;
     (iii) Two (2) counterpart original General Assignments, duly executed by
Buyer;
     (iv) Two (2) counterpart originals of the Data Center Lease, each duly
executed by Buyer;
     (v) Two (2) counterpart originals of the Flex Space Lease, each duly
executed by Buyer;
     (vi) Two (2) counterpart originals of the Environmental Management
Agreement, each duly executed by Buyer;
     (vii) A counterpart original of the Memorandum, duly executed and
acknowledged by Buyer;
     (viii) A duly executed preliminary change of ownership statement (the “PCO
Statement”);

6



--------------------------------------------------------------------------------



 



     (ix) A copy of the Natural Hazard Disclosure Statement signed as
acknowledged by Buyer;
     (x) An “Authorization to Bind” the Pollution Liability Policy in the form
prescribed by Marsh USA Inc., duly executed by Buyer; and
     (xi) Any other executed or other documents reasonably required by the Title
Company to consummate this transaction.
     (f) Delivery of Leases to Buyer Outside of Escrow. At or immediately after
the Close of Escrow, Seller shall deliver to Buyer, to the extent same are in
the possession of Seller, Seller’s original executed Leases (to the extent
originals are not available, Seller shall deliver copies in Seller’s possession
or control).
     (g) Authorization to Close Escrow. Provided that Escrow Holder shall not
have received written notice from Buyer or Seller of the failure of any
conditions precedent or of the termination of the Escrow, Buyer and Seller have
deposited into the Escrow the items required by this Agreement and the Title
Company can and will issue the Title Policy, concurrently with the Close of
Escrow, Escrow Holder shall:
     (i) Deliver to Buyer the Grant Deed by causing it to be recorded in the
Official Records of the County (“Official Records”) and requesting that it be
mailed to Buyer after it has been recorded;
     (ii) Record the Memorandum in the Official Records immediately following
recordation of the Grant Deed and prior to the recordation of any mortgage, deed
of trust or other recordable document delivered to Escrow Holder in connection
with the Escrow.
     (iii) Deliver to Seller or to Seller’s order the Purchase Price, less
(A) all amounts to be paid by Seller hereunder, (B) Seller’s share of
liabilities and/or expenses to be prorated by Escrow Holder to Seller’s account
under Section 6, (C) the PLL Policy Premium Credit (if applicable), the
Brooktree Capital Contribution Credit and the amounts to be credited against the
Deposit pursuant to the Exclusivity Agreement (totaling $400,000), and (D) all
amounts paid by Escrow Holder or the Title Company in satisfaction of liens and
encumbrances on the Property in order to put title to the Property into the
state required by this Agreement;
     (iv) Deliver to the Carrier the premium for the Pollution Liability Policy
and deliver to Marsh USA, Inc. (Attn: Charity O’Sullivan) the executed
Authorization to Bind;
     (v) Deliver executed counterpart originals of the Assignment of Leases,
General Assignment, Data Center Lease, Flex Space Lease and Environmental
Management Agreement to each of the Parties;
     (vi) Deliver to Buyer the Bill of Sale and Non-Foreign Affidavit;

7



--------------------------------------------------------------------------------



 



     (vii) Deliver by certified mail the Tenant Notices to each of the tenants
or licensees under the Leases;
     (viii) Cause the Title Policy to be issued to Buyer by Title Company;
     (ix) Cause the PCO Statement to be delivered to the Tax Assessor for the
County or with any other governmental official or agency as required by
applicable law; and
     (x) Deliver to Seller the copy of the Natural Hazard Disclosure Statement
as signed and acknowledged by Buyer.
     (h) Interpleader. Buyer and Seller (each a “Party” and collectively the
“Parties”) expressly agree that if the Parties give the Escrow Holder
contradictory instructions, the Escrow Holder shall have the right at its
election to file an action in interpleader requiring the Parties to answer and
litigate their several claims and rights between themselves and the Escrow
Holder is authorized to deposit with the clerk of the court all documents and
funds held in the Escrow. In the event such action is filed, the Parties each
agree to pay one-half of the total of Escrow Holder’s cancellation charges and
costs, expenses and reasonable attorney’s fees which Escrow Holder is required
to expend or incur in the interpleader action, the amount thereof to be fixed
and judgment therefor to be rendered by the court; provided, however, if the
court determines that the instructions given to Escrow Holder by one of the
Parties were improper, then such Party shall bear all of such costs and
expenses. Upon the filing of such an action, Escrow Holder shall thereupon be
fully released and discharged from all obligations to perform further any duties
or obligations otherwise imposed by the terms of the Escrow.
     (i) U.S. Treasury Regulations. The purchase and sale of the Property is the
sale of “reportable real estate” within the meaning of U.S. Treasury Regulations
Section 1.6045-4 (the “Regulation”). Escrow Holder is the “real estate reporting
person” within the meaning of the Regulation and shall make all reports to the
federal government as required by the Regulation.
     (j) Exchange Cooperation. Either Party may substitute an intermediary (the
“Intermediary”) to act in place of such Party with regards to the sale or
purchase of the Property. An Intermediary shall be designated in writing by the
Party designating the Intermediary (the “Designating Party”) to the other Party
(the “Non-Designating Party”) and Escrow Holder. Upon designation of an
Intermediary and upon the Intermediary’s written assumption of the Designating
Party’s obligations hereunder, the Intermediary shall be substituted for the
Designating Party in the Escrow as the buyer or seller of the Property. The
Non-Designating Party agrees to accept the Purchase Price and all other required
performance under this Agreement from the Intermediary and to render its
performance of all of its obligations to the Intermediary. The Non-Designating
Party agrees that performance by the Intermediary will be treated as performance
by the Designating Party, and the Designating Party agrees that the
Non-Designating Party’s performance to the Intermediary will be treated as
performance to the Designating Party. The Designating Party unconditionally
guarantees the full and timely performance by the Intermediary of each and every
one of the representations, warranties, indemnities, obligations and
undertakings of the Designating Party pursuant to this Agreement. As such
guarantor, the Designating Party shall be treated as a primary obligor with

8



--------------------------------------------------------------------------------



 



respect to such representations, warranties, indemnities, obligations and
undertakings, and, in the event of breach thereof, the Non-Designating Party may
proceed directly against the Designating Party on this guarantee without the
need to join the Intermediary as a party to the action against the Designating
Party. The Designating Party unconditionally waives any defense that it might
have as guarantor that it would not have if it had made or undertaken such
representations, warranties, indemnities, obligations and undertakings directly.
If either of the Parties or both undertakes to designate an Intermediary
pursuant to this paragraph, (i) in no event shall the Designating Party, as
applicable, be deemed to have given the Non-Designating Party any advice
regarding the tax-deferred nature of this transaction or any other advice
regarding the treatment of this transaction under federal or state tax laws and
both of the Parties shall rely solely on the advice of their own legal and tax
advisors; (ii) any Non-Designating Party shall not bear any additional expenses
from the Designating Party’s decision to designate Intermediary; (iii) there
shall not be any delay in the Close of Escrow by reason of such designation; and
(iv) neither Buyer nor Seller shall be required to take title to any real or
personal property other than the Property.
5. Closing Costs.
     (a) Seller shall pay (i) any documentary transfer tax on the Grant Deed,
and (ii) 50% of all escrow fees of the Escrow Holder.
     (b) Buyer shall pay (i) the fees for recording the Grant Deed and
Memorandum, (ii) 50% of all escrow fees of the Escrow Holder, (iii) the costs of
mailing the Tenant Notices, and (iv) the premium for the Pollution Liability
Policy.
     (c) Seller shall pay the base premium for the Title Policy and the cost of
any endorsements issued to insure over Disapproved Title Matters which Seller
has agreed to cure pursuant to the Exclusivity Agreement; Buyer shall pay the
cost of all other title endorsements. If Buyer elects to obtain the ALTA Policy
as provided below, Buyer shall be solely responsible for any difference in
premium or charge between the Title Policy and the ALTA Policy and for all
survey and other costs associated with such ALTA Policy. Buyer shall also be
responsible for the additional premium for any separate lender’s policy of title
insurance.
     (d) Any other costs of the Escrow or of closing pertaining to this
transaction not otherwise expressly allocated between Buyer and Seller under
this Agreement shall be apportioned in the manner customary in the County.
     (e) Notwithstanding the foregoing provisions of this Section 5, if the
Escrow fails to close for any reason other than the breach of this Agreement by
one or both of the Parties, Escrow cancellation costs shall be borne equally by
Buyer and Seller. Otherwise, the Party who breached this Agreement first shall
bear all such cancellation costs.
6. Prorations and Adjustments.
     (a) At the Close of Escrow, the following items shall be prorated as of the
date of the Close of Escrow with all items of income and expense for the
Property being borne by, and accruing to, Buyer from and after (but including)
the date of the Close of Escrow: Tenant Receivables (as defined below) and other
income and rents; fees and assessments; prepaid

9



--------------------------------------------------------------------------------



 



expenses and obligations under service contracts; accrued operating expenses;
taxes and assessments; and any assessments by private covenant for the
then-current calendar year of the Close of Escrow. Specifically, the following
shall apply to such prorations:
     (i) Taxes. If taxes and assessments for the year of the Close of Escrow are
not known or cannot be reasonably estimated as of the Close of Escrow, taxes and
assessments shall be prorated based on taxes and assessments for the year prior
to the Close of Escrow and an adjustment shall be made pursuant to Section 6(b)
below when the amount of the taxes and assessments is known. For the purpose of
prorating the tax bill(s) for the Property, any portion of such tax bill(s)
constituting personal property taxes shall be borne exclusively by Seller and
shall not be prorated between the parties to the extent such personal property
taxes relate to Excluded Property; in connection therewith, Seller and Buyer
shall separately certify to Escrow Holder what portion of the personal property
taxes shown on such tax bill(s) constitutes taxes on Excluded Property and what
portion constitutes taxes on the Personal Property being conveyed to Buyer at
Close of Escrow (the parties agreeing that any taxes on Personal Property shown
on such tax bill(s) shall be prorated between the parties in the same manner in
which real property taxes are prorated).
     (ii) Utilities. Buyer and Seller shall take all steps necessary to
effectuate the transfer of all utilities to the name of Buyer as of the Close of
Escrow. Seller shall endeavor to have all utility meters read as of the date of
Close of Escrow. To the extent utility readings cannot be taken as of the date
of Close of Escrow, Buyer and Seller shall reasonably estimate what the readings
would likely have been as of the Close of Escrow based upon (i) an actual
reading, (ii) the date and time the actual reading occurred and (iii) such
information as may be available to Seller and Buyer relating to daily usage
rates.
     (iii) Tenant Receivables. Rents due from tenants under Leases and operating
expenses and/or taxes payable by tenants under Leases (collectively, “Tenant
Receivables”) shall be apportioned on the basis of the period for which the same
is payable and if, as and when collected, as follows:
               (1) Buyer shall apply rent, license fees and other income and
payments received from tenants under Leases after the Close of Escrow in the
following order of priority: (A) first, to payment of the current Tenant
Receivables then due for the month in which the Close of Escrow occurs, which
amount shall be apportioned between Buyer and Seller as of the Close of Escrow
as set forth in this Section 6 (with Seller’s portion thereof to be delivered to
Seller); (B) second, to Tenant Receivables applicable to the period of time
after the month in which Close of Escrow occurs, which amount shall be retained
by Buyer; and (C) thereafter, to Tenant Receivables applicable to the period of
time before the month in which the Close of Escrow occurs, which amount shall be
delivered to Seller (collectively, “Uncollected Tenant Receivables”). Buyer
shall not be obligated to attempt to collect Uncollected Tenant Receivables for
the benefit of Seller. Seller may, however, pursue collection efforts (including
without limitation instituting collection actions) against tenants with
Uncollected Tenant Receivables. Any sums received by one party to which the
other party is entitled shall be remitted to the other party within five
(5) business days after receipt thereof less reasonable,

10



--------------------------------------------------------------------------------



 



actual costs and expenses of collection, including reasonable attorneys’ fees,
court costs and disbursements, if any. Seller expressly agrees that if Seller
receives any amounts after the Close of Escrow which are attributable, in whole
or in part, to any period after the Close of Escrow, Seller shall remit to Buyer
for proration hereunder all such sums received by Seller within five
(5) business days after receipt thereof. The provisions of this
Section 6(a)(iii)(1) shall survive the Close of Escrow.
               (2) If the final reconciliation or determination of operating
expenses and/or taxes due under the Leases shows that a net amount is owed by
Seller to Buyer, Buyer’s prorata portion shall be paid by Seller to Buyer within
ten (10) business days of such final determination under the Leases as the case
may be. If the final determination of operating expenses and/or taxes under the
Leases shows that a net amount is owed by Buyer to Seller, Buyer shall, within
ten (10) business days of such final determination, remit to Seller Seller’s
portion of operating expenses and/or taxes for the period up to and including
the Close of Escrow, if, as and when received. Notwithstanding anything
contained herein to the contrary, if the operating expenses and/or taxes payable
by a tenant under its Lease are subject to a cap, such cap shall be prorated
based upon the number of days Seller is the owner of the Property during the
applicable period. In the event Seller’s collection of operating expenses and/or
taxes from such tenant during such period is in excess of the prorated cap, the
reconciliation statement shall reflect a payment to Buyer in the amount of such
excess which Seller shall make concurrent with the finalization of the
applicable reconciliation statement. The provisions of this Section 6(a)(iii)(2)
shall survive the Close of Escrow.
               (3) Notwithstanding anything to the contrary contained herein,
the determination of Tenant Receivables under the Jazz Leases shall be based
upon the latest quarterly reconciliations under the Jazz Leases then available
as of the Close of Escrow. Seller and Buyer shall cooperate with one another
after the Close of Escrow in preparing the quarterly reconciliations required
under the Jazz Leases for the period which includes the Close of Escrow.
     (b) Final Adjustment After Close of Escrow. If final bills are not
available or cannot be issued prior to the Close of Escrow for any item being
prorated above, then Buyer and Seller shall allocate such items on a fair and
equitable basis at the Close of Escrow, with final adjustments to be made as
soon as reasonably possible after the Close of Escrow; provided, however, such
final adjustment shall be made by the date which is twelve (12) months after the
Close of Escrow. Payments in connection with the final adjustment shall be due
within thirty (30) days of written notice. All such rights and obligations shall
survive the Close of Escrow. In addition to the foregoing, if at any time before
or after following the Close of Escrow Seller receives from the County of Orange
a refund of real property taxes for the Property applicable to the period prior
to the Close of Escrow, whether due to a decrease in the assessed value of the
Property or otherwise, Seller agrees to promptly notify Buyer of same and remit
such refund directly to the tenants of the Property but only to the extent such
tenants are entitled to receive the benefit of such refund under the terms of
their leases. Notwithstanding the immediately preceding sentence, Seller shall
not be obligated to deliver any portion of such tax refund to tenants of the
Property unless and until Buyer shall have delivered to Seller and Seller shall
have approved (which approval shall not be unreasonably withheld, conditioned or
delayed) a written accounting of the amounts to which each tenant is entitled
together with sufficient backup documentation to enable Seller to verify such
entitlement.

11



--------------------------------------------------------------------------------



 



     (c) Security Deposits. All security deposits not applied by Seller (and
interest thereon if required by law or contract) shall be transferred or
credited to Buyer at the Close of Escrow. Non-cash forms of security deposits
(letters of credit and the like) shall also be so assigned at the Close of
Escrow. As of the Close of Escrow, Buyer shall assume all of Seller’s
obligations related to the security deposits, but only to the extent they are
credited or. transferred to Buyer. Any other deposits of tenant funds (e.g.,
deposits held for tenant improvement costs and/or reserves, if any) held and not
applied by Seller shall also be so transferred or credited at the Close of
Escrow.
     (d) Miscellaneous Credit for Portion of Premium for Environmental
Insurance. At the Close of Escrow, Buyer shall be entitled to a miscellaneous
credit against the Purchase Price (and not as a reduction to the Purchase Price
itself) equal to fifty percent (50%) of the premium for the Pollution Liability
Policy, but in no event shall the amount of such credit exceed $100,000 (“PLL
Policy Premium Credit”). Notwithstanding the immediately preceding sentence,
Buyer shall not receive a PLL Policy Premium Credit in the event Seller had
disapproved the form of Pollution Liability Policy offered by the Carrier in its
final quote, in a writing delivered to Buyer prior to expiration of the
Exclusivity Period.
     (e) Miscellaneous Credit for Conexant Capital Contribution to TSG-Newport,
L.P. At the Close of Escrow, Buyer shall be entitled to a credit against the
Purchase Price (and not as a reduction to the Purchase Price itself) equal to
$1,900,000 (“Brooktree Capital Contribution Credit”); provided, however, with
the written approval of Seller the Brooktree Capital Contribution Credit may be
increased to not more than $2,200,000. Effective as of the Close of Escrow,
Seller’s affiliate Brooktree Broadband Holding, Inc., a Delaware corporation
(“Brooktree”) shall be deemed to have made a capital contribution equal to the
Brooktree Capital Contribution Credit into TSG-Newport L.P., a Delaware limited
partnership (“TSG Newport”) for which Brooktree shall receive at the Close of
Escrow a limited partnership interest in TSG Newport as set forth in the TSG
Partnership Agreement (defined below). TSG Newport is a limited partner in Buyer
as set forth in that certain Limited Partnership Agreement of Uptown Newport LP
dated December 9, 2010 (the “Uptown Newport Partnership Agreement”). As used
herein, the term “TSG Partnership Agreement” means that certain TSG — Newport,
L.P. Limited Partnership Agreement dated December 9, 2010.
7. Possession; Jazz Lease.
     (a) Possession. Buyer shall be placed in possession of the Property as of
the Close of Escrow, subject to the rights of tenants under Leases and the
rights of any parties disclosed to Buyer as part of the Property Documents.
     (b) Deed. Title to the Property shall be conveyed to Buyer by the Grant
Deed.
     (c) Jazz Lease. For purposes of complying with those provisions of the
leases between Seller and Newport Fab, LLC for portions of the Property
(collectively, the “Jazz Leases”) respecting the release of seller from
liability thereunder following the Close of Escrow, upon the Close of Escrow
Buyer shall be deemed to have assumed responsibility to cure any continuing
defaults of Seller under the Jazz Leases existing as of the Close of Escrow.
Upon

12



--------------------------------------------------------------------------------



 



request of Seller, Buyer agrees to confirm such assumption in a writing to be
delivered to Jazz. Buyer’s obligations under this subparagraph (c) shall survive
the Close of Escrow.
8. Representations, Warranties and Covenants of Buyer.
     (a) Buyer hereby represents, warrants and covenants to Seller that the
following matters are true and correct as of the execution of this Agreement and
also will be true and correct as of the Close of Escrow:
     (i) Buyer is a limited partnership duly formed, validly existing and in
good standing in the State of Delaware. By the Close of Escrow, Buyer shall be
qualified to do business in the State of California.
     (ii) This Agreement and all the documents to be executed and delivered by
Buyer to Seller pursuant to the terms of this Agreement, (i) have been or will
be duly authorized, executed and delivered by Buyer, (ii) are or will be legal,
valid and binding obligations of Buyer as of the date of their respective
executions, (iii) are or will be enforceable in accordance with their respective
terms (except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the rights of contracting parties generally), and (iv) do not, and will not at,
the Close of Escrow, violate any provisions of any agreement to which Buyer is a
party. Buyer shall deliver to Seller, within thirty (30) days after Opening of
Escrow, a set of resolutions of the board of directors of Buyer confirming the
due authorization, execution and delivery of this Agreement by Buyer and the
person(s) authorized to execute any agreement or other instrument to be
delivered in connection with this Agreement, which resolutions shall be
certified by the corporate secretary of Buyer.
     (iii) To Buyer’s actual knowledge, Buyer is not included on the List of
Specially Designated Nationals and Blocked Persons maintained by the Office of
Foreign Assets Control (“OFAC”), or resides in, or is organized or chartered
under the laws of, (A) a jurisdiction that has been designated by the U.S.
Secretary of the Treasury under Section 311 or 312 of the Patriot Act (defined
below) as warranting special measures due to money laundering concerns or
(B) any foreign country that has been designated as non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur. As used herein, the term “Patriot Act” means the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, as reauthorized by the USA Patriot Improvement and Reauthorization Act of
2005. As used herein, the term “actual knowledge” as it relates to Buyer shall
mean the actual knowledge (without investigation or the duty to conduct
investigation) of William Shopoff.

13



--------------------------------------------------------------------------------



 



     (b) Buyer hereby agrees and acknowledges that, except to the extent of
Seller’s obligations under the Environmental Management Agreement, (i) it is
buying the Property on an “AS-IS” basis; (ii) it has made its own investigations
and inspections of the Property, including, without limitation, the physical
aspects of the Property and the Property’s compliance with all laws applicable
to the Property and the Property’s fitness for its current or intended use or
development (including without limitation the availability of future
governmental permits or entitlements for the Property); (iii) in connection with
its investigations and inspections of the Property it has contracted or had the
opportunity to contract with certain advisors and consultants, including, but
not limited to, environmental consultants, engineers and geologists, to conduct
such environmental, hazardous material, geological, soils, hydrology, seismic,
endangered species, archeological, physical, structural, mechanical and other
inspections of the Property as Buyer deemed to be necessary; (iv) it has
approved the reports of such advisors and consultants; (v) it is relying solely
on such reports and its own investigations as to the Property, its condition and
other characteristics and compliance with laws; and (vi) except for the
representations and warranties set forth in Section 9, it is not making the
purchase of the Property in reliance upon any statements or representations,
express or implied, made by Seller or its agents or brokers, as to the condition
of or characteristics of the Property, its fitness for use for any particular
purpose, or the Property’s compliance with any zoning or other rules,
regulations, laws or statutes applicable to the Property, or the uses permitted
on or the development requirements for or any other matters relating to the
Property. Except as set forth in Section 9 and in the Environmental Management
Agreement, Seller has no liability nor responsibility to Buyer in connection
with the matters set forth in this Section 8(b), including, without limitation,
any liability under any laws, rules, regulations or ordinances regulating the
environment, Hazardous Materials (defined below), or human health and safety, or
any latent or patent defects. Without limiting the foregoing, Buyer has not
relied on any comparable sales or rents provided by Seller or any of its agents
or representatives with respect to the value or cash flow of the Property, nor
has Buyer relied on any value or cash flow projections, lease abstracts, tenant
information or general information provided by Seller or any of its agents or
representatives regarding the Property’s submarket or the availability of
entitlements to redevelop the Property.
As used herein, the term “Hazardous Materials” means any chemicals, materials,
compounds or substances, which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, reproductive toxicant, mutagenic,
reactive, or otherwise hazardous or defined as, listed or included in the
definition of “hazardous substance,” “hazardous materials,” “hazardous wastes,”
“universal waste,” “bio-hazardous wastes,” “medical wastes,” “radioactive
wastes,” “pharmaceutical wastes,” “commingled wastes,” “toxic substances,”
“toxin,”, “pollutant”, “contaminant,” or words of similar usage and import under
any federal, applicable state or local statute, regulation, rule or ordinance or
amendments thereto, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et.
seq.) and/or the Resource Conservation and Recover Act (42 U.S.C. §§ 6901 et.
seq.), including petroleum or any petroleum products, constituents, additives,
or derivatives thereof; radioactive materials; radionuclide; radon gas; mercury;
asbestos and asbestos-containing materials; mold (including without limitation
materials governed by California’s Toxic Mold Protection Act (Cal. Health &
Safety Code §§26100-26156; stats 2001, ch 584)); polychlorinated biphenyls and
any transformers or other equipment that contains dielectric fluids containing
polychlorinated biphenyls; and any other chemical, material, waste or substance,
the use,

14



--------------------------------------------------------------------------------



 



handling, storage, treatment, disposal, release, discharge of, or exposure to
which is prohibited, limited or otherwise regulated.
     (c) NEITHER SELLER NOR ANY OTHER PARTY ACTING (OR PURPORTING TO ACT) ON
BEHALF OF SELLER, HAS MADE ANY (AND SELLER HEREBY DISCLAIMS ANY) REPRESENTATION
OR WARRANTY OF ANY KIND OF NATURE CONCERNING THE EXISTENCE OR ABSENCE OF
HAZARDOUS MATERIALS AT, UNDER OR ABOUT THE PROPERTY (OR OTHER PARCELS IN
PROXIMITY THERETO), INCLUDING WITHOUT LIMITATION (1) AIR QUALITY OR WATER
CONDITIONS, OR (2) MATTERS DISCLOSED BY THE ENVIRONMENTAL REPORTS INCLUDED IN
THE PROPERTY DOCUMENTS OR OTHERWISE MADE AVAILABLE TO OR OBTAINED BY BUYER (THE
MATTERS STATED THEREIN BEING REFERRED TO AS THE “ENVIRONMENTAL DISCLOSED
MATTERS”). EXCEPT AS OTHERWISE PROVIDED IN THE ENVIRONMENTAL MANAGEMENT
AGREEMENT, BUYER SHALL TAKE TITLE TO THE PROPERTY SUBJECT TO ANY AND ALL
HAZARDOUS MATERIALS WHICH MAY EXIST AT, UNDER OR ABOUT THE PROPERTY (OR OTHER
PARCELS IN PROXIMITY THERETO), WHETHER KNOWN OR UNKNOWN, DISCLOSED OR
UNDISCLOSED, INCLUDING, WITHOUT LIMITATION, THE ENVIRONMENTAL DISCLOSED MATTERS,
AND ANY AND ALL CLAIMS AND/OR LIABILITIES RELATING THERETO IN ANY MANNER
WHATSOEVER (ANY OF THE FOREGOING DESCRIBED IN THIS SUBPARAGRAPH (C) BEING
REFERRED TO AS “ENVIRONMENTAL CONDITIONS”).
     (d) BUYER ACKNOWLEDGES THAT BUYER’S OPPORTUNITY FOR INSPECTION AND
INVESTIGATION OF THE PROPERTY (AND OTHER PARCELS IN PROXIMITY THERETO) HAS BEEN
ADEQUATE TO ENABLE BUYER TO MAKE BUYER’S OWN DETERMINATION WITH RESPECT TO
ENVIRONMENTAL CONDITIONS. FURTHERMORE, EXCEPT WITH RESPECT TO THE NON-RELEASED
MATTERS (AS DEFINED BELOW), BUYER’S CLOSING HEREUNDER SHALL BE DEEMED TO
CONSTITUTE AN EXPRESS WAIVER OF THE RIGHT OF BUYER AND ITS SUCCESSORS AND
ASSIGNS TO SUE SELLER AND OF BUYER’S RIGHT TO CAUSE SELLER TO BE JOINED IN AN
ACTION BROUGHT UNDER ANY FEDERAL, STATE OR LOCAL LAW, RULE, ACT OR REGULATION
NOW EXISTING OR HEREAFTER ENACTED OR AMENDED WHICH PROHIBITS OR REGULATES THE
USE, HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF HAZARDOUS MATERIALS OR
WHICH REQUIRES REMOVAL OR REMEDIAL ACTION WITH RESPECT TO SUCH HAZARDOUS
MATERIALS, SPECIFICALLY INCLUDING, BUT NOT LIMITED TO THE STATUTES SET FORTH
ABOVE IN THE DEFINITION OF HAZARDOUS MATERIALS.
     (e) Section 25359.7 of the California Health and Safety Code requires
owners of nonresidential property who know or have reasonable cause to believe
that a release of a hazardous material has come to be located on or beneath real
property to provide written notice of that condition to a buyer of said real
property. Buyer acknowledges that Seller has disclosed to Buyer all matters
described in the Environmental Disclosed Matters. By Buyer’s execution of this
Agreement, Buyer (i) acknowledges Buyer’s receipt of the foregoing notice given
pursuant to Section 25359.7 of the California Health and Safety Code, (ii) has
become or will become fully aware prior to the Close of Escrow of the matters
described in the Environmental Disclosed

15



--------------------------------------------------------------------------------



 



Matters, a copy of which Buyer has received and has reviewed; and (iii) as of
Close of Escrow and after receiving advice of Buyer’s legal counsel, waives any
and all rights or remedies whatsoever, express, implied, statutory or by
operation of law, Buyer may have against Seller and arising under
Section 25359.7 of the California Health and Safety Code.
     (f) Effective on the Close of Escrow, and except for the Non-Released
Matters (which shall not be affected by the following release), Buyer hereby
releases Seller from and waives all claims against Seller, at law or in equity,
whether known or unknown, suspected or unsuspected which Buyer has or may have,
arising out of or related to Environmental Conditions, the value, cashflow or
physical condition of the Property, its compliance with applicable law, the
status or availability of entitlements for the Property, or its fitness for
Buyer’s intended purpose. As used herein, the term “Non-Released Matters” means,
collectively, (i) those matters specifically set forth in Section 9,
(ii) Seller’s obligations under the Environmental Management Agreement, and
(iii) third party claims made against Buyer by claimants who hold no direct or
indirect ownership or possessory interest in the Property (and have never held
such an interest) which arise out of the existence of Hazardous Materials
released from the Property into the groundwater, whether or not such Hazardous
Materials are identified in the Property Documents.
     (g) With respect to the foregoing release by Buyer contained in this
Agreement, Buyer expressly waives the provisions of California Civil Code §
1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
BUYERS INITIALS JMA
     (h) Each covenant, agreement, representation and warranty contained in this
Section 8 shall survive the Close of Escrow or termination of this Agreement.
9. Representations, Warranties and Covenants of Seller. Subject in all respects
to the matters set forth in Section 8 above, Seller hereby represents, warrants
and covenants to Buyer that the following matters are true and correct as of the
execution of this Agreement and will also be true and correct as of the Close of
Escrow:
     (a) Seller is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware.
     (b) This Agreement and all the documents and items to be executed and
delivered by Seller to Buyer pursuant to the terms of this Agreement, (i) have
been or will be duly authorized, executed and delivered by Seller, (ii) are or
will be legal, valid and binding obligations of Seller as of the date of their
respective executions, (iii) are or will be enforceable in accordance with their
respective terms (except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium and other principles relating to
or limiting the rights of contracting parties generally); and (iv) do not and
will not, at the Close of Escrow, violate any

16



--------------------------------------------------------------------------------



 



provisions of any agreement to which Seller is a party. Seller shall deliver to
Buyer, within thirty (30) days after Opening of Escrow, a set of resolutions of
the board of directors of Seller confirming the due authorization, execution and
delivery of this Agreement by Seller and the person(s) authorized to execute any
agreement or other instrument to be delivered in connection with this Agreement,
which resolutions shall be certified by the corporate secretary of Seller.
     (c) To Seller’s actual knowledge, the Property Documents are true and
correct in all material respects as of the date of such document; provided,
however, that Seller makes no representation or warranty and shall have no
liability or responsibility for (i) any inaccuracy in the square footages
recited for the Improvements herein or in any Property Document, and
(ii) anything set forth in any third party reports which are included in the
Property Documents.
     (d) To Seller’s actual knowledge, and except as otherwise disclosed to
Buyer in writing, no condemnation, eminent domain or other legal action is
pending or threatened in writing against the Property, nor has Seller any actual
knowledge of any assessments affecting the Property other than as set forth in
the Commitment.
     (e) To Seller’s actual knowledge, and except as otherwise disclosed to
Buyer in writing, there are no violations of any covenants, conditions or
restrictions applicable to the Property, and Seller has received no written
notice or complaint with respect to any such violation or alleged violation.
     (f) To Seller’s actual knowledge: (i) there are no leases or tenancy
agreements affecting the Property, or any portion thereof, other than the Leases
delivered to Buyer and reflected in the Rent Schedule; (ii) the information set
forth in said Rent Schedule is true and correct in all material respects as of
the date thereof; (iii) there are no amendments, modifications or supplements to
the Leases, whether oral or written, except those disclosed to Buyer in the
Property Documents; (iv) Seller has not received any rentals or security or
other deposits thereunder other than as set forth in the Leases; and (v) there
are no current material defaults under the Leases.
     (g) There is not currently in effect any unrecorded agreement entered into
by Seller or by which Seller is bound by which a third party has been granted
any parking rights at or with respect to the Property except for the Leases and
except as otherwise disclosed to Buyer in the Property Documents.
     (h) Except as otherwise disclosed to Buyer in the Property Documents,
Seller has not received any written correspondence challenging the validity of
any easement appurtenant to the Property as shown on the ALTA survey made
available to Buyer as part of the Property Documents.
     (i) To Seller’s actual knowledge, Seller is not included on the List of
Specially Designated Nationals and Blocked Persons maintained by OFAC, or
resides in, or is organized or chartered under the laws of, (A) a jurisdiction
that has been designated by the U.S. Secretary of the Treasury under Section 311
or 312 of the Patriot Act as warranting special measures due to money laundering
concerns or (B) any foreign country that has been designated as non-cooperative
with international anti-money laundering principles or procedures by an

17



--------------------------------------------------------------------------------



 



intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.
     For purposes of the foregoing representations and warranties, “Seller’s
actual knowledge” shall mean the actual knowledge of Jake Cisneros without duty
of inquiry and without being charged with record or constructive knowledge.
     Notwithstanding anything else contained in this Agreement, if any
representation or warranty made by Seller hereunder is true and correct as of
the execution of this Agreement but is not true and correct as of the Close of
Escrow, so long as the same has not occurred by reason of Seller’s willful act
or omission, then Seller shall not be liable to Buyer in damages by reason
thereof and Buyer’s sole remedy shall be the following: (i) waive Buyer’s
closing condition set forth in Section 3(a)(iii) and close Escrow or
(ii) terminate the Agreement and receive the Downpayment minus the Independent
Consideration. Notwithstanding anything to the contrary contained in this
Agreement, Buyer agrees that any claim(s) brought by Buyer against Seller after
the Close of Escrow based on an alleged breach of a representation and warranty
by Seller must (1) be filed in the appropriate forum pursuant to this Agreement
within twelve (12) months from the Close of Escrow, and (2) aggregate to more
than $100,000.00. In addition and without limitation, (x) the maximum amount of
liability that Seller shall have under any circumstance for any and all
surviving obligations under this Agreement (including, without limitation, any
obligation arising out of any representation or warranty made by Seller in this
Agreement and any liability under any instrument or document delivered by Seller
at or in connection with the Close of Escrow but excluding the Excluded Claims
as defined below) shall not exceed an amount equal to $1,000,000 in the
aggregate (the “Maximum Seller Liability Cap”), and (y) Buyer shall in no event
be entitled to seek punitive damages on account of any such surviving obligation
of Seller under this Agreement or other Seller obligation arising out of an
instrument or document delivered by Seller at or in connection with the Close of
Escrow. Notwithstanding the immediately preceding sentence, the Maximum Seller
Liability Cap shall not apply to the following (collectively the “Excluded
Claims”): (i) Seller’s obligations and indemnification liabilities under the
Environmental Management Agreement and (ii) Seller’s obligation to pay base rent
to Buyer under the Half Dome Leases.
10. Seller’s Right to Studies. If Escrow fails to close for any reason other
than the breach of this Agreement by Seller, Buyer shall immediately deliver to
Seller and Seller shall be entitled to retain, at no cost or expense to Seller,
all surveys, environmental audits, reliance letters from outside consultants and
other third-party reports obtained by Buyer with respect to the Property or any
part thereof (collectively, the “Buyer’s Data”), and Seller shall be authorized
to use and distribute any and all Buyer’s Data as it shall elect in its sole and
absolute discretion. Notwithstanding the immediately preceding sentence, Buyer’s
Data shall not include and Buyer may elect not to turnover to Seller any land
plans, conceptual plans or sketches relating to Buyer’s proposed redevelopment
of the Property and any of Buyer’s work papers, so long as such excluded
material has not been submitted to the City for review. All information
delivered to Seller pursuant to this Section 10 is delivered without any
representation or warranty of Buyer as to the completeness or accuracy thereof.

18



--------------------------------------------------------------------------------



 



11. Destruction of the Improvements.
     If prior to the Close of Escrow the Improvements are damaged or destroyed,
whether by fire or other casualty, then Seller shall promptly notify Buyer of
such damage or destruction and the cost to repair the same, as reasonably
estimated by Seller. In the event such estimated cost is in excess of $100,000,
Buyer may terminate the Escrow and this Agreement by giving Seller written
notice of its intent to do so within three days after the date Buyer receives
actual notice of such damage or destruction. Upon such termination, neither
Party shall have any further rights or obligations hereunder, and the
Downpayment shall be returned to Buyer minus the Independent Consideration and
minus Buyer’s share of Escrow cancellation costs determined pursuant to Section
5(e). In the event such estimated cost of repair is $100,000 or less, or in the
event Buyer elects not to terminate this Agreement, then the Escrow and this
Agreement shall remain in full force and effect and Seller shall assign to
Buyer, as a condition precedent to the Close of Escrow, all of Seller’s right,
title and interest in and to any insurance proceeds or claims therefor with
respect to such damage or destruction. Additionally, in such latter case, Seller
shall pay to Buyer, by way of a credit against the Purchase Price, an amount
equal to the lesser of the estimated cost of repairing the damage or destruction
as reasonably determined by Seller or any deductible amount applicable to such
damage or destruction under any casualty insurance coverage maintained by Seller
with respect to the Property.
12. Loss by Condemnation.
     In the event that prior to the Close of Escrow, the Property, or any
material part thereof, is subject to a taking by a public authority, then Buyer
shall have the right, exercisable by giving notice to Seller within 15 days
after receiving written notice of such taking, either (a) to terminate this
Agreement, in which case neither Party shall have any further rights or
obligations hereunder, and the Downpayment shall be returned to Buyer minus the
Independent Consideration and minus Buyer’s share of Escrow cancellation costs
determined pursuant to Section 5(e), or (b) to accept the Property in its then
condition and proceed to close this transaction, and to receive an assignment of
all of Seller’s rights to any condemnation awards payable by reason of such
taking. If Buyer elects to proceed under clause (b) above, Seller shall not
compromise, settle or adjust any claims to such awards without Buyer’s prior
written consent, which consent shall not be unreasonably withheld. Seller agrees
to give Buyer prompt notice of any taking of the Property promptly after Seller
receives notice of the same.
13. Default of Buyer.
     (a) PRIOR TO ENTERING INTO THIS TRANSACTION, BUYER AND SELLER HAVE BEEN
CONCERNED WITH THE FACT THAT SUBSTANTIAL DAMAGES WILL BE SUFFERED BY SELLER IN
THE EVENT OF BUYER’S DEFAULT UNDER THIS AGREEMENT. WITH THE FLUCTUATION IN LAND
VALUES, THE UNPREDICTABLE STATE OF THE ECONOMY AND OF GOVERNMENTAL REGULATIONS,
THE FLUCTUATING MARKET FOR REAL ESTATE LOANS OF ALL TYPES, AND OTHER FACTORS
WHICH DIRECTLY AFFECT THE VALUE AND MARKETABILITY OF THE PROPERTY, IT IS
REALIZED BY THE PARTIES THAT IT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICABLE,
IF NOT IMPOSSIBLE, TO ASCERTAIN WITH ANY DEGREE OF

19



--------------------------------------------------------------------------------



 



CERTAINTY THE AMOUNT OF DAMAGES WHICH WOULD BE SUFFERED BY SELLER IN THE EVENT
OF BUYER’S DEFAULT UNDER THIS AGREEMENT. THEREFORE, IN THE EVENT BUYER DEFAULTS
IN ITS OBLIGATION TO CLOSE THE PURCHASE OF THE PROPERTY, THE DOWNPAYMENT SHALL
BE RELEASED TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES WHICH (SUBJECT TO
PARAGRAPH (b) OF THIS SECTION 13) SHALL BE SELLER’S SOLE REMEDY HEREUNDER BY
REASON OF SUCH DEFAULT. THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT
THE AMOUNT OF THE DOWNPAYMENT REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF
SELLER’S DAMAGES IN THE EVENT OF SUCH DEFAULT. BUYER AND SELLER EXPRESSLY AGREE
THAT THE FOREGOING LIQUIDATED DAMAGES PROVISION IS NOT INTENDED TO DEFINE OR
LIMIT ANY INDEMNITY LIABILITY OF BUYER TO SELLER UNDER THIS AGREEMENT OR ANY
PROVISION CONTAINED IN THIS AGREEMENT FOR THE PAYMENT OF ATTORNEYS FEES.
SELLER’S INITIALS: MP BUYER’S INITIALS: JMA
     (b) If Buyer shall default in its obligations hereunder and shall fail to
cooperate fully in the immediate cancellation of Escrow and the release to
Seller of the Downpayment as liquidated damages (if not previously released)
then, notwithstanding the Parties’ agreement to limit damages to liquidated
damages, and in addition to all other rights and remedies, the following
provisions will obtain: (i) in the event Buyer agrees to cancellation of the
Escrow but not to the release of the Downpayment as liquidated damages (if not
previously released), then the prevailing party in any dispute shall be entitled
to recover its costs of enforcement, including reasonable attorneys fees (if
Seller is the prevailing party in such dispute, Seller shall also be entitled to
the Downpayment as liquidated damages); and (ii) in the event Buyer shall fail
or refuse to agree to the cancellation of the Escrow or shall commence an action
for specific performance and/or file a notice of lis pendens, then the
prevailing party in any such dispute shall be entitled to recover its actual
damages (and Seller shall not be limited to liquidated damages), plus costs of
enforcement including reasonable attorneys fees.
14. Broker’s Commission.
     In connection with the transaction contemplated by this Agreement, at the
Close of Escrow, Seller shall pay a broker’s commission to Jones Lang LaSalle
pursuant to separate written agreement. Said commission shall be paid through
Escrow at the close thereof. With the exception of such commission, Buyer and
Seller each represent to the other that they have not entered into any agreement
or incurred any obligation which might result in the obligation to pay a sales
or brokerage commission or finder’s fee with respect to this transaction. Buyer
and Seller each agree to indemnify, defend, protect and hold the other harmless
from and against any and all losses, claims, damages, costs or expenses
(including attorneys’ fees) which the other may incur as a result of any claim
made by any person to a right to a sales or brokerage commission or finder’s fee
in connection with this transaction to the extent such claim is based, or
purportedly based, on the acts or omissions of Seller or Buyer, as the case may
be. The obligations of Buyer and Seller under this Section 14 shall survive the
Close of Escrow.

20



--------------------------------------------------------------------------------



 



15. Seller Covenants. Seller agrees as follows:
     (a) From and after the Opening of Escrow until the Close of Escrow or
earlier termination of this Agreement, Seller will provide or cause to be
provided substantially such services with respect to the Property that have been
provided by or on behalf of Seller in the past in accordance with Seller’s
customary practice. For the avoidance of doubt, Buyer acknowledges and agrees
that Seller shall not be obligated to make any replacements, alterations or
improvements to the Property or otherwise make any capital expenditures on
account of the Property prior to Close of Escrow.
     (b) Seller shall not knowingly encumber the Project from and after the
Opening of Escrow until the Close of Escrow or earlier termination of this
Agreement, except as otherwise permitted under this Agreement and except for
liens which are dischargeable upon the payment thereof out of Seller’s proceeds
from the Escrow.
     (c) From and after the Opening of Escrow until the Close of Escrow or
earlier termination of this Agreement and except as otherwise provided in this
Section 15(c) and in Section 19(b) below, Seller shall not amend any existing
Lease or enter into a new Lease covering any portion of the Property (each a
“Lease Transaction”) nor shall Seller enter into a service contract for the
Property (each a “Service Contract”) which is not otherwise terminable at or
prior to the Close of Escrow, in each case without obtaining the prior written
consent of Buyer, which consent shall not be unreasonably withheld and which
consent shall be deemed given if notice of disapproval is not received by Seller
within five (5) business days of delivering a request for consent to Buyer.
Notwithstanding the immediately preceding sentence, Seller may extend the term
of any existing Lease which expires within six (6) months after Opening of
Escrow for up to twelve (12) months after such expiration date without obtaining
the prior written consent of Buyer so long as Seller promptly notifies Buyer of
such Lease Transaction and provides Buyer with a copy of the executed amendment;
provided, however, that any change in the base rent during such extension period
must be based upon Seller’s reasonable determination of fair market rent. In
addition, Seller may amend the Jazz Leases to obtain a reduction in the portion
of electricity costs allocable to the landlord thereunder subject to obtaining
Buyer’s prior written consent to such amendment, which consent shall not be
unreasonably withheld. Seller shall be responsible for any broker commissions,
tenant improvement costs and other expenses incurred in connection with a Lease
Transaction (collectively, “Leasing Costs”) which are associated with any Lease
Transaction entered into prior to the Opening of Escrow. Buyer shall be
responsible for a prorata share of any Leasing Costs which are associated with
any Lease Transaction entered into after the Opening of Escrow which has been
approved by Buyer, based upon the percentage of the term of such Lease
Transaction occurring on and after the Close of Escrow (with Seller responsible
for the balance).
     (d) At or prior to Close of Escrow, Seller shall terminate all existing
Service Contracts entered into by Seller at Seller’s sole cost except (excluding
utilities and waste disposal accounts in Seller’s name, which Buyer shall place
in its own name at the Close of Escrow). If any Service Contract covers both the
Property and areas located outside the Property, Seller shall have the right to
amend such Service Contract prior to the Close of Escrow (without the necessity
of obtaining Buyer’s consent) so that such Service Contract no longer covers the
Property at Close of Escrow. Buyer acknowledges that Seller currently reimburses

21



--------------------------------------------------------------------------------



 



Jazz for the cost of a service contract for maintenance of the central plant
equipment at the Jazz premises and that such obligation shall pass to Buyer at
the Close of Escrow as successor in interest to Seller under the Jazz Leases.
     (e) Seller shall continue to use its commercially reasonable efforts to
obtain and deliver to Buyer, prior to the Close of Escrow, any Tenant Estoppel
Certificates which Seller has been unable to obtain during the Exclusivity
Period (Buyer hereby acknowledging that Seller’s failure to obtain executed
Tenant Estoppel Certificates from all of the tenants under Leases (or from any
individual tenant under a Lease) shall not be a condition to Buyer’s obligation
to close Escrow or otherwise subject Seller to liability to Buyer on account
thereof).
16. Notices.
     All notices, requests and demands to be made hereunder to the Parties
hereto shall be made in writing to the addresses set forth below and shall be
given by any of the following means: (a) personal service; (b) electronic
communication, including facsimile or e-mail transmission ((provided, however,
that notice is also given by one of the other means set forth in Subparagraph
15(a), (c), or (d)); (c) certified or registered mail, postage prepaid, return
receipt requested; or (d) courier or delivery service. Such addresses may be
changed by notice to the other Parties given in the same manner as provided
above. Any notice, demand or request sent pursuant to either subsection 15(a),
(b) or (d) hereof shall be deemed received upon the actual delivery thereof,
and, if sent pursuant to subsection 15(c) shall be deemed received five (5) days
following deposit in the mail. Refusal to accept delivery of any notice, request
or demand shall be deemed to be delivery thereof. If any Party hereto is not an
individual, notice may be made on any officer, general partner or principal
thereof. Notice to any one co-Party shall be deemed notice to all co-Parties.

         
 
  To Seller:   Conexant Systems, Inc.
 
      4000 MacArthur Blvd.
 
      Newport Beach, California 92660
 
      Attention: Mark Peterson, Esq., General Counsel
 
      E-mail Address: Mark.Peterson@conexant.com
 
      Facsimile No: (949) 483-5536
 
       
 
  With a copy to:   Manatt, Phelps & Phillips, LLP
 
      695 Town Center Drive, 14th Floor
 
      Costa Mesa, California 92626
 
      Attention: Steven Edwards, Esq.
 
      E-mail Address: sedwards@manatt.com
 
      Facsimile No.: 714-371-2550
 
       
 
  To Buyer:   Shopoff Advisors, L.P.
 
      8951 Research Drive
 
      Irvine, California 92618
 
      Attention: William A. Shopoff, President, CEO and Chairman
 
      E-mail Address: bshopoff@shopoff.com
 
      Facsimile No: 949-417-1399

22



--------------------------------------------------------------------------------



 



         
 
      And to:
 
       
 
      DRA Advisors LLC
 
      220 East 42nd Street, 27th Floor
 
      New York, NY 10017
 
      Facsimile: (212) 697-7403
 
      Attention: Jean Marie Apruzzese
 
       
 
      And to:
 
       
 
      DRA Advisors LLC
 
      220 East 42nd Street, 27th Floor
 
      New York, NY 10017
 
      Facsimile: (212) 697-7403
 
      Attention: Daniel Goldman, Director, Acquisitions
 
       
 
  With a copy to:   Gromet & Associates
 
      114 Pacifica, Suite 250
 
      Irvine, CA 92618
 
      Attention: Stevan J. Gromet, Esq.
 
      E-mail Address: sjgromet@grometlaw.com
 
      Facsimile No: (949) 261-1818
 
       
 
      And to:
 
       
 
      Morrison & Foerster LLP
 
      425 Market Street
 
      San Francisco, California 94105
 
      Attention: Craig B. Etlin, Esq.
 
      Reference: 23573 (222)
 
      Facsimile: (415) 268-7522
 
       
 
  To Escrow Holder:   First American Title Insurance Company
 
      5 First American Way
 
      Santa Ana, California 92701
 
      Attention: Patty Beverly
 
      E-mail Address: pbeverly@firstam.com
 
      Facsimile No: (714) 200-0519

23



--------------------------------------------------------------------------------



 



17. Lease of Space Within Half Dome Building. Effective as of the Close of
Escrow, Seller shall lease from Buyer (i) approximately 5,923 rentable square
feet located within the building commonly known as 4311 Jamboree Road (“Half
Dome Building”) and designated on Exhibit H-1 attached hereto as the “Data
Center” (“Data Center Space”), and (ii) the areas designated as “Generator/Haz
Waste Storage,” “Shipping/Receiving,” “Housekeeping Stock Room,” “Facilities
Storage” and “G-Tem Lab” on Exhibit H-1 attached hereto, consisting of 7,703
rentable square feet (collectively, the “Flex Space Premises”), on the following
terms:
     (a) The Data Center Space shall be covered by a lease in the form of
Exhibit “H-2” attached hereto (the “Data Center Lease”) and the Flex Space
Premises shall be covered by a separate lease in the form of Exhibit “H-3”
attached hereto (“Flex Space Lease”).
     (b) The Data Center Space and Flex Space Premises shall be leased in their
current “as is” condition as of the Close of Escrow.
     (c) Base rent for the Data Center Space shall be $13.50 per square foot per
month full service gross but subject to adjustment in accordance with
subparagraph (g) below. Base rent for the Flex Space Premises shall be $0.75 per
square foot per month full service gross. There shall be no pass-throughs of
common area charges, taxes, insurance, utilities or any other operating or
ownership costs incurred by Buyer as landlord in connection with either Half
Dome Lease.
     (d) The initial term of the Flex Space Lease shall be three (3) years
commencing on the Close of Escrow. Seller shall have two (2) options to extend
the term of Flex Space Lease for a period of twelve (12) months in each
instance; provided, however, that the final extension option applicable to the
Flex Space Lease shall extend the term thereof to March 24, 2015 (the expiration
date of Conexant’s lease covering the West Tower). Each such option may be
exercised by delivering written notice to Buyer at least ninety (90) days prior
to expiration of the term (as the same may have been previously extended). The
initial term of the Data Center Lease shall expire on March 24, 2015, with no
extension options.
     (e) Buyer shall have the option to terminate either or both Half Dome
Leases (or, in the alternative and from time to time, reduce the size of the
premises covered by the Flex Space Lease) by giving Seller at least twelve
(12) months prior written notice in each instance (each a “Termination Notice”);
provided, however, that no such Termination Notice may be delivered to Seller
prior to the second anniversary of the Close of Escrow (i.e., neither Half Dome
Lease may be terminated by Buyer prior to the third anniversary of the Close of
Escrow). In the event Buyer elects to reduce the size of the premises covered by
the Flex Space Lease as provided in this subparagraph, Buyer shall be
responsible for separately demising the newly-configured premises at its sole
cost and expense.
     (f) Seller shall have the option to terminate the Flex Space Lease (or, in
the alternative and from time to time, reduce the size of the premises covered
by the Flex Space Lease) by giving Buyer at least ninety (90) days prior written
notice in each instance. In the event Seller elects to reduce the size of the
premises covered by the Flex Space Lease as provided in this subparagraph,
Seller shall be responsible for separately demising the newly-configured
premises at its sole cost and expense. Seller shall also have the option to
terminate the Data Center Lease by giving Buyer a Termination Notice at least
twelve (12) months prior to

24



--------------------------------------------------------------------------------



 



the effective date of such termination; provided, however, that no such
Termination Notice may be delivered to Buyer prior to the second anniversary of
the Close of Escrow (i.e., the Data Center Lease may not be terminated by Seller
prior to the third anniversary of the Close of Escrow).
     (g) Seller shall also have the option to reduce the size of the premises
covered by the Data Center Lease to not less than 3,500 rentable square feet
(which shall in any event include the square footage currently occupied by Jazz
as well as the support rooms consisting of 767 square feet identified on
Exhibit H-1 attached hereto, hereinafter referred to as the “Support Rooms”) by
giving Seller at least thirty (30) days prior written notice (which notice shall
identify the location of such reduced premises) and provided that such reduction
shall be completed by not later than the date which is one hundred eighty
(180) days following the Close of Escrow. In the event Conexant elects to reduce
the size of the Data Center premises as provided above, (i) Base rent under the
Data Center Lease shall be increased to $14.50 per square foot per month full
service gross (based upon the square footage of such reduced premises), and
(ii) Seller will permit a future tenant occupying a portion of the Data Center
Space (“Future Data Space Tenant”) to share in the use of Seller’s equipment
located therein (classified herein as Excluded Property) so long as (x) both
Conexant and such Future Data Space Tenant have entered into an agreement
reasonably acceptable to Conexant which obligates such Future Data Space Tenant
to reimburse Conexant for its prorata share of all maintenance and operating
costs incurred by Conexant with respect to such shared equipment and
(y) Conexant shall reasonably determine that the power requirements of such new
tenant do not exceed the then-available capacity of the support equipment taking
into consideration the requirements of Conexant and Jazz. In the event Seller
elects to reduce its premises within the Data Center and Buyer thereafter enters
into a lease or other form of occupancy agreement with a Future Data Space
Tenant for any remaining portion of the Data Center, (i) the Support Rooms shall
thereupon be considered common area and shall not thereafter constitute a part
of Seller’s premises in the Data Center, in which event monthly rent for the
Data Center shall be adjusted accordingly (at the same rate as is provided in
this subparagraph (g)) to reflect the reduced square footage of such premises,
and (ii) the Generator Room (as depicted on Exhibit H-1 attached hereto,
consisting of 586 rentable square feet) shall thereupon be considered common
area and shall not thereafter constitute a part of the Flex Space Premises, in
which event monthly rent under the Flex Space Lease shall be adjusted
accordingly (at the same rate as is provided in subparagraph (c) above with
respect to the Flex Space Premises) to reflect the reduced square footage of
such premises.
     (h) Seller shall have the right to sublease a portion of the Data Center
Space to Jazz on such terms as Seller may elect, all without notice to or the
requirement to obtain the consent of Buyer. Buyer and Seller shall cooperate
after the Close of Escrow to obtain a signed amendment to the Jazz Lease
covering the Half Dome Building (“Jazz/Half Dome Lease”) which has the effect of
removing the from such Lease the portion of the Data Center currently leased by
Jazz (consisting of approximately 748 square feet), so that a separate sublease
can be executed between Seller and Jazz with respect to such portion of the Data
Center Space. Pending execution of such amendment and new sublease and so long
as the Data Center Lease remains in full force and effect, Seller shall (i)
lease the Data Center Space subject to Jazz’s rights under the Jazz/Half Dome
Lease, and (ii) observe and perform those obligations of Buyer under the
Jazz/Half Dome Lease (as successor landlord) arising from and after the Close of
Escrow which pertain directly and exclusively to the portion of the Data Center
currently leased

25



--------------------------------------------------------------------------------



 



by Jazz. For the avoidance of doubt, Seller does not and shall not be deemed to
have assumed any of the landlord’s obligations under Jazz/Half Dome Lease with
respect to the balance of the premises covered thereby (i.e., excluding the Data
Center Space) on account of Seller’s obligations pursuant to the immediately
preceding sentence. All rent payable by Jazz on account of the Data Center Space
is hereby assigned by Buyer to Seller effective as of the Close of Escrow; in
connection therewith, (x) Buyer shall remit and pay over to Seller any such
rental received by Buyer promptly upon receipt by Buyer, (y) at or promptly
following the Close of Escrow, Buyer shall notify Jazz in writing that such
rental is to be paid directly to Seller, and (z) Buyer shall cooperate with
Seller and use commercially reasonable efforts to collect the rent payable by
Jazz on account of the Data Center Space on Seller’s behalf pending execution of
such amendment and new sublease by Jazz. Buyer acknowledges that some of the
Excluded Property is located in the Data Center and shall remain the property of
Seller following Close of Escrow. Upon request of either party, the other party
will execute a separate writing in commercially reasonable form which confirms
the terms set forth in this subparagraph (h).
     (i) Seller shall have an option (“Option”), exercisable only within the
sixty (60) day period immediately following the Close of Escrow (“Option
Period”), to lease any remaining space in the Half Dome Building including
without limitation any space surrendered by Jazz on or after the Close of Escrow
(as applicable, the “Option Space”). The Option Space shall be offered to Seller
at $0.75 per square foot per month full service gross, for a term co-terminus
with the then-remaining term of the Flex Space Lease and otherwise on the same
terms and conditions as are set forth in the Flex Space Lease. In order to
validly exercise the Option, Seller must notify Buyer in writing (“Option
Notice”) of such exercise prior to expiration of the Option Period, which Option
Notice shall (i) specify the portions of the Option Space which Seller desires
to lease (“Optioned Space”), (ii) specify the effective date of the lease of the
Optioned Space (which effective date shall not be later than the date which is
30 days after the date of such Option Notice), and (iii) be accompanied by two
(2) counterpart originals of an amendment to the Flex Space Lease each duly
executed by Seller (“Flex Space Lease Amendment”) which modifies the definition
of the premises covered thereby to include the Optioned Space and provides for
an effective date of such modification consistent with the effective date
specified in such Option Notice. Provided that the Option has been timely and
validly exercised and the form of Flex Space Lease Amendment is consistent with
this subparagraph (i) and is otherwise in a commercially reasonable form, Buyer
shall execute the Flex Space Lease Amendment and return a signed counterpart
original to Seller within five (5) business days following Buyer’s receipt of
the Flex Space Lease Amendment. In any event, Buyer shall not enter into any
lease or other form of occupancy agreement respecting the Optioned Space (or any
portion thereof) during the Option Period.
     (j) The parties agree to enter into amendments to the Half Dome Leases from
time to time to reflect the changes to the monthly rent, premises size and other
modifications contemplated by this Section 17, so long as the terms of each such
amendment are consistent with the terms contained herein and the amendment is
otherwise in a commercially reasonable form.
     (k) Buyer acknowledges that Seller is currently occupying 17,089 rentable
square feet within the Half Dome Building (not including the Data Center Space).
Prior to the Close of Escrow, Seller will vacate a total of 4,584 rentable
square feet within the Half Dome Building

26



--------------------------------------------------------------------------------



 



(not including any of the Data Center Space), surrendering such space to Buyer
at Close of Escrow in good condition and repair (normal wear and tear excepted),
broom clean and free of all personal property of Seller currently located
therein. As of the Close of Escrow, Seller will continue to occupy within the
Half Dome Building approximately 12,505 rentable square feet as shown on
Exhibit H-1 attached hereto, comprised of (i) 7,703 rentable square feet
constituting the Flex Space Premises which Seller will leaseback from Buyer at
Close of Escrow, and (ii) an additional 4,802 rentable square feet
(collectively, the “Give Back Space”). In order to effect an orderly transition
out of the Give Back Space, Buyer hereby grants to Seller a license to occupy
the Give Back Space for a thirty (30) day period commencing on the Close of
Escrow for no additional consideration; provided, however, that if and only if
Seller fails to vacate and surrender the Give Back Space to Buyer by the end of
such thirty (30) day license period: (i) the license granted hereby shall be
deemed revoked, (ii) the Flex Space Premises shall be deemed to include the Give
Back Space (Seller, however, retaining the option to reduce the size of the
premises covered by the Flex Space Lease as provided in subparagraph f) above),
(iii) Seller shall be responsible for payment of base rent for the Give Back
Space at the rate specified in subparagraph (c) above retroactive to the Close
of Escrow and (iv) the installment of base rent due and payable by Seller on
February 1, 2011 on account of the Flex Space Premises shall include an amount
necessary to compensate Buyer for the base rent due and payable on the Give Back
Space during the period commencing on the Close of Escrow and ending January 31,
2011. The Give Back Space shall be surrendered to Buyer in good condition and
repair (normal wear and tear excepted), broom clean and free of all personal
property of Seller currently located therein.
     (I) This Section 17 and the obligations of each party hereunder shall
survive the Close of Escrow.
18. EI Capitan Auditorium. From and after the Close of Escrow, Seller shall have
the right, at no additional cost (except as otherwise provided below), to use
the auditorium currently located within the building commonly known as 4321
Jamboree (“El Capitan Building”) for company meetings and other company
functions (e.g., Christmas holiday parties) provided that (i) Seller reserve
each date with Buyer at least 30 days in advance, (ii) Seller may not use such
auditorium more than twelve (12) times in any given calendar year (each time for
no more than one day), (iii) Buyer cannot guarantee that any specific date
desired by Seller will be available and Seller understands that its use of the
auditorium is subject to availability, (iv) Seller shall at all times maintain a
policy of commercial general liability insurance with a combined single limit
not less than $2,000,000 and naming Buyer as an additional insured, (v) Seller
shall reimburse Buyer for its direct out of pocket costs incurred as a result of
Seller’s use of such auditorium (e.g., cost of cleanup crew), and (vi) Seller
shall indemnify, defend and hold harmless Buyer from and against any and all
claims, losses, damages and expenses, including without limitation attorneys
fees and cost, arising from the use of such auditorium by Seller or its
employees, agents and invitees. Seller’s rights and duties contained in this
Section shall survive the Close of Escrow until the El Capitan Building is
demolished or until such auditorium is otherwise converted by Buyer into a use
other than as an auditorium.
19. Electrical Pass-Throughs. The parties acknowledge that electrical power is
currently supplied to the Property via an electrical substation located at the
most southerly point of the Land and that there currently exists a grid of
underground electrical conduit maintained within an

27



--------------------------------------------------------------------------------



 



existing easement appurtenant to the Property (labeled as Parcel C in the legal
description of the Land attached hereto as Exhibit A) and created pursuant to
Section 1.08 of that certain Reciprocal Grant of Easements recorded November 6,
1972 in Book 10413, Page 573 (as amended by that certain First Amendment to
Reciprocal Grant of Easements recorded May 7, 1974 in Book 11137, Page 1004 and
by subsequent quitclaim deeds recorded in Book 11137, Page 1018 and Book 11137,
Page 1022, all of Official Records of Orange County) (the “Electrical
Easement”). The electrical grid lying within the Electrical Easement includes an
extension running from a substation at the rear of the Half Dome Building to the
office towers leased by Seller and commonly known 4000 MacArthur Boulevard
(“Conexant Towers”) (located immediately to the south of the Land). Southern
California Edison (“SCE”) invoices Jazz on a monthly basis (the existing SCE
account for the Property being held in Jazz’s name) for the entire cost of the
electricity supplied to the Property, including without limitation electricity
utilized within the portion of the Half Dome Building not occupied by Jazz.
Pursuant to the Jazz Lease (specifically, Paragraph 4 of that certain Third
Amendment to Lease dated September 1, 2006, with respect to the Jazz Lease
covering the El Capitan Building, hereinafter referred to as the “Jazz/El
Capitan Lease”), Seller and Jazz have agreed to apportion such monthly
electrical bill by allocating a fixed 89.2% of each such bill to Jazz and
allocating the remaining 10.8% to Seller (regardless of actual usage by each
respective party). On or about June 6, 2010, both Conexant Towers were
disconnected from the shared electrical grid and are not drawing electricity
from such grid as of the Opening of Escrow.
     (a) Any electricity invoice received by Buyer from Jazz after the Close of
Escrow which covers a period prior to the Close of Escrow shall be apportioned
between the parties so that Seller is responsible for 100% of that portion of
the bill attributable to any period prior to the Close of Escrow and Buyer shall
be responsible for the remainder. Seller agrees to reimburse Buyer for Seller’s
share of each such electricity bill within thirty (30) days following
presentation of an invoice from Buyer together with the backup documentation
provided by Jazz to Buyer as successor landlord.
     (b) Prior to the Close of Escrow, Seller shall have the continuing right to
negotiate directly with Jazz for a reduction hi the landlord’s share of such
monthly electricity bill (on account of the disconnection of the Conexant Towers
from the shared electrical grid); provided, however, that Buyer shall be allowed
to participate in such discussions and no modification of the landlord’s
contribution percentage shall be made by Seller unless the same as been approved
by Buyer in writing (which approval shall not be unreasonably withheld). Buyer
shall be deemed to have approved a landlord contribution percentage of 2.8% with
respect to monthly electrical bills. Buyer agrees to cooperate with Seller in
connection with Seller’s efforts to obtain a reduction in the landlord’s share
of such monthly electricity bill.
     (c) At the request of either party which may be made at any time after the
Close of Escrow, the parties shall jointly execute and cause to be acknowledged
and recorded an agreement (in commercially reasonable form and content)
partially terminating that portion of the Electrical Easement currently located
on the real property which includes the Conexant Towers.

28



--------------------------------------------------------------------------------



 



20. Miscellaneous Provisions.
     (a) Incorporation of Prior Agreements. This Agreement and the Exclusivity
Agreement contain the entire understanding of Buyer and Seller with respect to
the subject matter hereof, and supersedes all prior or contemporaneous written
or oral agreements and understandings between the Parties hereto pertaining to
any such matter. No provision of this Agreement may be amended, modified or
supplemented or added to except by an agreement in writing, expressly stating
that such agreement is an amendment of this Agreement, signed by the Parties to
this Agreement or their respective successors in interest.
     (b) Buyer’s Right to Assign. Buyer shall have no right to assign or
transfer any of its rights or responsibilities hereunder to any person or entity
without Seller’s prior written consent which may be given or withheld in
Seller’s sole and absolute discretion. Any attempt by Buyer to assign or
transfer any of its rights or responsibilities hereunder without Seller’s
written consent shall be void. Notwithstanding the foregoing, Buyer shall have
the right to (i) assign this Agreement to any of Buyer’s affiliates (provided,
however, that Buyer shall not be released from any of its obligations under this
Agreement) and/or (ii) nominate any person to take title to the Property at the
Close of Escrow. As used in this Agreement, the term “affiliate” means a person
or entity controlling, controlled by or under common control with the person or
entity in question, and “control” and person or correlated words means the
effective ability to control management decisions of the person or entity in
question.
     (c) Attorneys’ Fees. If either Party commences an action against the other
to interpret or enforce any of the terms of this Agreement or because of the
breach by the other Party of any of the terms hereof, the losing Party shall pay
to the prevailing Party reasonable attorneys’ fees, costs and expenses incurred
in connection with the prosecution or defense of such action, whether or not the
action is prosecuted to a final judgment. For the purpose of this Agreement, the
terms “attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the Parties hereto, which may include in-house counsel
and printing, photocopying and other expenses, air freight charges, and fees
billed for law clerks, paralegals, librarians and others not admitted to the bar
but performing services under the supervision of an attorney. The terms
“attorneys’ fees” or “attorneys’ fees and costs” shall also include, without
limitation, all such fees and expenses incurred with respect to appeals,
arbitrations and bankruptcy proceedings, and whether or not any action or
proceeding is brought with respect to the matter for which said fees and
expenses were incurred. The term “attorney” shall have the same meaning as the
term “counsel.”
     (d) Time is of the Essence. Time is of the essence of this Agreement and
the performance of each term in which a time period is given for such
performance.
     (e) Successors and Assigns. Subject to any limitations on the rights of
Buyer to transfer its interest in this Agreement set forth in Section 20(b),
this Agreement shall be binding upon and inure to the benefit of each of the
Parties hereto and to their respective transferees, successors, and assigns. In
connection therewith, Buyer agrees to (i) provide actual notice of Seller’s
continuing rights under Sections 17 through 19 above to any successor in
interest to Buyer as to all or any portion of the Property, so long as (and to
the extent that) such continuing rights have not sooner been extinguished in
accordance with this Agreement at the time of a

29



--------------------------------------------------------------------------------



 



transfer of the Property or any portion thereof to such successor, and
(ii) provide in the agreement of transfer to such transferee that such
transferee shall similarly provide actual notice of such continuing rights to
its immediate successor in interest.
     (f) California Law; Choice of Forum. This Agreement shall be construed in
accordance with and governed by the internal laws of the State of California,
without giving effect to any “conflict of law” rules of such state. Buyer and
Seller each acknowledge and agree that the Superior Court of the State of
California in and for the County and the associated federal and appellate courts
shall have exclusive jurisdiction to hear and decide any dispute, controversy or
litigation regarding the enforceability or validity of this Agreement or any
portion thereof.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument.
     (h) Interpretation. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be valid under applicable law, but,
if any provision of this Agreement shall be invalid or prohibited thereunder,
such invalidity or prohibition shall be construed as if such invalid or
prohibited provision had not been inserted herein and shall not affect the
remainder of such provision or the remaining provisions of this Agreement.
Section headings of this Agreement are solely for convenience of reference and
shall not govern the interpretation of any of the provisions of this Agreement.
     (i) Construction. The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly
against the party who drafted such language.
     (a) Exhibits. All Exhibits attached hereto are incorporated herein by
reference and made a part hereof for all purposes.
     (j) No Recordation. This Agreement shall not be recorded or filed in the
public records of any jurisdiction by either Party. Any attempt to do so shall
be a breach of this Agreement.
     (k) Business Days. As used in this Agreement, a “business day” shall mean a
day other than Saturday, Sunday or any day on which banking institutions in the
City of Los Angeles are authorized by law or other governmental action to close.
All other references to “days” in this Agreement shall refer to calendar days.
     (l) Calculation of Days. If the date for any approval or disapproval or
other notice by either Buyer or Seller under this Agreement falls on a day other
than a business day, then such date shall automatically be extended to the next
succeeding business day.
     (m) Due Execution. Each person whose signature is affixed hereto in a
representative capacity represents and warrants that he is authorized to execute
the Agreement on behalf of and to bind the Party on whose behalf his signature
is affixed.

30



--------------------------------------------------------------------------------



 



     (n) Condition Precedent to Filing of Specific Performance Action Against
Seller. As a condition precedent to the filing of any specific performance
action by Buyer against Seller on account of a breach or alleged breach by
Seller of its obligations to sell the Property to Buyer pursuant to this
Agreement (an “Action”), Buyer shall deposit with Escrow Holder prior to the
commencement of such Action, in immediately available funds, the sum of $750,000
(the “Lawsuit Deposit”). The Lawsuit Deposit (i) shall not constitute a part of
Seller’s liquidated damages in the event of a default by Buyer under this
Agreement; and (ii) shall remain in Escrow during the pendency of the Action(s)
and shall not be refunded to Buyer except in accordance with this subparagraph.
In the event final judgment shall have been entered in such Action in Buyer’s
favor (after exhaustion of all applicable appeals and the expiration of all
applicable appeal periods), the Lawsuit Deposit shall be applied toward the
Purchase Price at Close of Escrow and Buyer shall receive a credit against the
Purchase Price for the attorneys fees and costs awarded to Buyer as part of such
Action. However, in the event the Action is dismissed or judgment entered in
Seller’s favor (after exhaustion of all applicable appeals and the expiration of
all applicable appeal periods), or in the event judgment in such action is
entered in Buyer’s favor but Buyer thereafter fails to close escrow, then in any
such case Escrow Holder shall disburse to Seller out of the Lawsuit Deposit an
amount equal to Seller’s attorneys fees and costs incurred in such Action (in
addition to releasing the Downpayment to Seller as liquidated damages pursuant
to Section 13(a) above) promptly following delivery of written demand by Seller
to Escrow Holder (such demand to be accompanied by backup documentation setting
forth the attorneys fees and costs for which Seller seeks reimbursement) and
Escrow Holder shall thereafter deliver the balance of the Lawsuit Deposit to
Buyer. If Escrow Holder is unwilling to accept custody of the Lawsuit Deposit as
provided herein, then (in lieu of making such deposit with Escrow Holder) Buyer
shall instead obtain a bond in such amount with a licensed surety and deposit
such bond with the court (or other applicable adjudicator) prior to or
concurrently with the filing or other initiation of such Action.
     (o) Joint and Several Obligations. In the event that this Agreement is
executed by more than one party as Buyer, all obligations of Buyer hereunder
shall be deemed to be joint and several.

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
day and year first above written.

            “SELLER”


CONEXANT SYSTEMS, INC., a Delaware corporation
      By:   /s/ Mark Peterson      Its:  Senior Vice President, General Counsel
& Secretary        [Printed Name and Title]     

            “BUYER”


UPTOWN NEWPORT LP, a Delaware limited partnership
      By:   G&I VI NEWPORT CORP., a Delaware corporation, its General Partner  
         

                  By:   /s/ Jean Marie Apruzzese      Its:  Vice President     
  [Printed Name and Title]     

Acceptance by Escrow Holder
     Escrow Holder acknowledges receipt of the foregoing Agreement and accepts
the instructions contained therein.

            Dated: 12-9-10

FIRST AMERICAN TITLE INSURANCE COMPANY
      By:   /s/ Patty Beverly        Patty Beverly, Escrow Officer             
  1. 4(a) corrected to be escrow #421096-A        2. 4(g)(vii) to be handled
outside of escrow   

S-1